EXHIBIT 10.78

 

$40,000,000 AGGREGATE PRINCIPAL AMOUNT

 

BEARINGPOINT, INC.

 

0.50% CONVERTIBLE SENIOR SUBORDINATED DEBENTURES

DUE JULY 2010

 

AND

 

COMMON STOCK PURCHASE WARRANTS

 

Registration Rights Agreement

 

dated July 15, 2005



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT, dated as of July 15, 2005, between BearingPoint,
Inc., a Delaware corporation (together with any successor entity, herein
referred to as the “Company”), and each of the other entities whose names are
set forth on the signature page hereto (the “Investors”).

 

Pursuant to the Securities Purchase Agreement, dated as of July 15, 2005 (the
“Purchase Agreement”), by and between the Company and the Investors, the Company
has agreed to issue and sell to the Investors $40,000,000 aggregate principal
amount of its 0.50% Convertible Senior Subordinated Debentures due July 2010
(the “Debentures”) and Warrants to Purchase Common Stock (the “Warrants”, and,
together with the Debentures, the “Securities”). The Securities are convertible
or exercisable, as the case may be, into fully paid, nonassessable shares of
common stock, par value $0.01 per share, of the Company (the “Common Stock”).

 

To induce the Investors to enter into the Purchase Agreement, the Company has
agreed to provide the registration rights set forth in this Agreement. The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.

 

The Company agrees with the Investors for the benefit of the Investors and the
other beneficial owners (if any) from time to time of the Securities and the
beneficial owners from time to time of the underlying Common Stock issued upon
conversion or exercise of the Securities (each of the foregoing, including the
Investors, a “Holder” and together the “Holders”), as follows:

 

The parties hereby agree as follows:

 

1. Definitions. Capitalized terms used in this Agreement without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized terms shall have the following
meanings:

 

“Affiliate” of any specified Person means any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Registration Rights Agreement.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(e) hereof

 

“Amendment Filing Target Date” has the meaning set forth in Section 2(e) hereof.

 

“Asserting Person” has the meaning set forth in Section 6(a) hereof.

 

“Business Day” means a day, other than a Saturday or Sunday, that in The City of
New York, is not a day on which banking institutions are authorized or required
by law, regulation or executive order to close.

 

- 1 -



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the preamble hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Effectiveness Period” has the meaning set forth in Section 2(a)(iii) hereof.

 

“Effectiveness Target Date” has the meaning set forth in Section 2(a)(ii)
hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means a Person who owns, beneficially or otherwise, Transfer Restricted
Securities.

 

“Indemnified Holder” has the meaning set forth in Section 6(a) hereof.

 

“Majority of Holders” means, at any time of determination, Holders holding more
than 50% of the Transfer Restricted Securities outstanding.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Notice and Questionnaire” means a written notice executed by the respective
Holder and delivered to the Company containing substantially the information
called for by the Selling Securityholder Notice and Questionnaire attached
hereto as Annex A.

 

“Notice Holder” means on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Person” means an individual, partnership, corporation, company, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof.

 

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Prospectus” means the prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

 

“Registration Default” has the meaning set forth in Section 3(a) hereof.

 

“Securities” has the meaning set forth in the preamble hereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Holder” means a Holder that is named as a selling holder in the Shelf
Registration Statement.

 

“Shelf Filing Deadline” has the meaning set forth in Section 2(a)(i) hereof.

 

- 2 -



--------------------------------------------------------------------------------

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(i)
hereof.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(c) hereof.

 

“Suspension Notice” has the meaning set forth in Section 4(c) hereof.

 

“Suspension Period” has the meaning set forth in Section 4(b)(i) hereof.

 

“Transfer Restricted Securities” means each share of Common Stock issued upon
conversion or exercise, as the case may be, of a Security until the earliest of:

 

(i) the date on which such share of Common Stock has been effectively registered
under the Securities Act and disposed of in accordance with the Shelf
Registration Statement;

 

(ii) the date on which such share of Common Stock is transferred in compliance
with Rule 144 under the Securities Act; or

 

(iii) the date on which such share of Common Stock ceases to be outstanding
(whether as a result of redemption, repurchase and cancellation, conversion or
otherwise).

 

“Underwritten Registration” means a registration in which Securities are sold to
an underwriter for reoffering to the public.

 

Unless the context otherwise requires, the singular includes the plural, and
words in the plural include the singular.

 

2. Shelf Registration.

 

(a) The Company shall:

 

(i) not later than December 31, 2005 (the “Shelf Filing Deadline”), cause to be
filed a registration statement pursuant the Securities Act (the “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities held by Holders that become
entitled to be named as a selling securityholder in such Shelf Registration
Statement and the related Prospectus pursuant to the terms of Section 2(b)
hereof;

 

(ii) use its reasonable best efforts to cause the Shelf Registration Statement
to be declared effective by the Commission not later than March 31, 2006 (the
“Effectiveness Target Date”); and

 

(iii) use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 4(b) hereof to the extent necessary to ensure that (A) it is
available for resales by the Holders and (B) it conforms with the requirements
of

 

- 3 -



--------------------------------------------------------------------------------

this Agreement and the Securities Act and the rules and regulations of the
Commission promulgated thereunder as announced from time to time, for a period
(the “Effectiveness Period”) until the earlier of:

 

(1) the date when the Holders are able to sell all Transfer Restricted
Securities immediately without restriction during any three (3) month period
pursuant to the provisions of Rule 144 under the Securities Act or any similar
provision then in effect, or

 

(2) the date when all of the Transfer Restricted Securities are sold pursuant to
the Shelf Registration Statement or pursuant to Rule 144 under the Securities
Act or any similar provision then in effect.

 

(b) At the time the Shelf Registration Statement is declared effective, each
Holder that became a Notice Holder on or prior to the date eight (8) Business
Days prior to such time of effectiveness shall be named as a selling
securityholder in the Shelf Registration Statement and the related Prospectus in
such a manner as to permit such Holder to deliver such Prospectus to purchasers
of Transfer Restricted Securities in accordance with applicable law. None of the
Company’s securityholders (other than Holders) shall have the right to include
any of the Company’s securities in the Shelf Registration Statement.

 

(c) If the Shelf Registration Statement or any Subsequent Shelf Registration
Statement ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all Transfer Restricted Securities
registered thereunder shall have been resold pursuant thereto or shall have
otherwise ceased to be Transfer Restricted Securities), the Company shall use
its reasonable best efforts to, as promptly as is practicable, obtain the
withdrawal of any order suspending the effectiveness thereof, and in any event
shall, to the extent necessary, within thirty (30) days of such cessation of
effectiveness amend the Shelf Registration Statement in a manner reasonably
expected to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional Shelf Registration Statement covering all of the
securities that as of the date of such filing are Transfer Restricted Securities
(a “Subsequent Shelf Registration Statement”). If a Subsequent Shelf
Registration Statement is filed, the Company shall use its reasonable best
efforts to cause the Subsequent Shelf Registration Statement to become effective
as promptly as is practicable after such filing and to keep such Subsequent
Registration Statement continuously effective until the end of the Effectiveness
Period.

 

(d) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as reasonably requested by the Holders covered
by such Shelf Registration Statement.

 

(e) Each Holder agrees that if such Holder wishes to sell Transfer Restricted
Securities pursuant to a Shelf Registration Statement and related Prospectus, it
shall do so

 

- 4 -



--------------------------------------------------------------------------------

only in accordance with this Section 2(e) and Section 4. From and after the date
the Shelf Registration Statement is declared effective the Company shall, as
promptly as practicable after the date a Notice and Questionnaire is delivered,
and in any event upon the later of (x) fifteen (15) Business Days after such
date or (y) fifteen (15) Business Days after the expiration of any Suspension
Period in effect when the Notice and Questionnaire is delivered or put into
effect within fifteen (15) Business Days of such delivery date (each such date
described in (x) and (y) above, the “Amendment Filing Target Date”):

 

(i) if required by applicable law, file with the Commission a posteffective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Transfer Restricted Securities in accordance
with applicable law and, if the Company shall file a post-effective amendment to
the Shelf Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is forty-five (45) days after the date such
post effective amendment is required by this clause to be filed;

 

(ii) provide such Holder copies of any documents filed pursuant to
Section 2(e)(i); and

 

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(e)(i);

 

provided that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Suspension Period in accordance with
Section 4(b). Notwithstanding anything contained herein to the contrary, (i) the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Registration Statement or related
Prospectus and (ii) the Amendment Effectiveness Deadline Date shall be extended
by up to ten (10) Business Days from the expiration of a Suspension Period (and
the Company shall incur no increase in the interest rate applicable to the
Debentures under Section 2.1 (iii) of the Debentures during such extension) if
such Suspension Period shall be in effect on the Amendment Effectiveness
Deadline Date.

 

- 5 -



--------------------------------------------------------------------------------

3. Registration Default.

 

(a) Each event referred to in the following clauses (i) through (v) is a
“Registration Default”:

 

(i) the Shelf Registration Statement is not filed with the Commission prior to
or on the Shelf Filing Deadline;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission prior to or on the Effectiveness Target Date;

 

(iii) except as provided in Section 4(b)(i) hereof, the Shelf Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded within five (5) Business Days by a
post-effective amendment to the Shelf Registration Statement, a supplement to
the Prospectus or a report filed with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act that cures such failure and, in the case
of a post-effective amendment, is itself immediately declared effective;

 

(iv) a post-effective amendment or a supplement to a related Prospectus required
pursuant to Section 2(e) is not filed by the Amendment Filing Target Date or
declared effective on or prior to the Amendment Effectiveness Deadline Date; or

 

(v) (A) prior to or on the 45th or 60th day, as the case may be, of any
Suspension Period, such suspension has not been terminated or (B) Suspension
Periods exceed an aggregate of 90 days in any 360-day period.

 

- 6 -



--------------------------------------------------------------------------------

For purposes of this Agreement, each Registration Default set forth above shall
begin and be cured on the dates set forth in the table below:

 

Type of
Registration
Default by Clause

--------------------------------------------------------------------------------

  

Beginning Date  

--------------------------------------------------------------------------------

  

Cure Date  

--------------------------------------------------------------------------------

(i)    Shelf Filing Deadline    the date the Shelf Registration Statement is
filed (ii)    Effectiveness Target Date    the date the Shelf Registration
Statement is declared effective by the Commission (iii)    the date five (5)
Business Days following the date that the Shelf Registration Statement ceases to
be effective or fails to be usable    the date any post-effective amendment is
declared effective by the Commission or any supplement to the Prospectus or
report is filed that makes the Shelf Registration Statement usable (iv)   
Amendment Filing Target Date    the date the prospectus supplement or
post-effective amendment is filed      Amendment Effectiveness Deadline Date   
the date any required post-effective amendment is declared effective by the
Commission (v)    the date on which a Suspension Period, or the aggregate
duration of Suspension Periods in any period, exceeds the permitted number of
days    termination of the applicable Suspension Period

 

In the absence of any intentional misconduct by the Company, the increased
interest rate set forth in Section 2.1 (iii) of the Debentures shall be the
exclusive monetary remedies available to the Holders for each Registration
Default.

 

4. Registration Procedures.

 

(a) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 4(b) hereof and shall use its
reasonable best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities, and pursuant thereto, shall prepare and file
with the Commission a Shelf Registration Statement relating to the registration
on any appropriate form under the Securities Act.

 

(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:

 

(i) Subject to any notice by the Company in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in
Section 4(b)(iii)(D), use its reasonable best efforts to keep the Shelf
Registration

 

- 7 -



--------------------------------------------------------------------------------

Statement continuously effective during the Effectiveness Period; upon the
occurrence of any event that would cause the Shelf Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the Effectiveness Period, the Company shall file as promptly
as is practicable an appropriate amendment to the Shelf Registration Statement,
a supplement to the Prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of clause
(A), correcting any such misstatement or omission, and, in the case of either
clause (A) or (B), use its reasonable best efforts to cause such amendment to be
declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for their intended purposes as soon as practicable
thereafter. Notwithstanding the foregoing, the Company may suspend the
effectiveness of the Shelf Registration Statement by written notice to the
Holders for a period not to exceed an aggregate of 45 days in any 90-day period
(each such period, a “Suspension Period”) if:

 

(x) there are certain circumstances relating to pending corporate developments,
public filings with the Commission or similar events;

 

(y) an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and

 

(z) the Company determines reasonably and in good faith that the disclosure of
such event at such time would be seriously detrimental to the Company and its
subsidiaries;

 

provided that, in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction, the disclosure of which the
Company determines in good faith would be reasonably likely to impede the
Company’s ability to consummate such transaction, the Company may extend a
Suspension Period from 45 days to 60 days; provided, however, that Suspension
Periods shall not exceed an aggregate of 90 days in any 360-day period. The
Company shall not specify in the written notice to the Holders the nature of the
event giving rise to the Suspension Period.

 

(ii) Prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all Securities covered by the
Shelf

 

- 8 -



--------------------------------------------------------------------------------

Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus.

 

(iii) Advise each Selling Holder as promptly as is practicable and, if requested
by such Selling Holder, to confirm such advice in writing, except as provided in
clause (D) below:

 

(A) when the Prospectus or any supplement to the Prospectus or post-effective
amendment has been filed, and, with respect to the Shelf Registration Statement
or any post-effective amendment thereto, when the same has become effective;

 

(B) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto;

 

(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes; or

 

(D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein not
misleading.

 

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time and shall provide to each Holder who is named in the
Shelf Registration Statement notice of the withdrawal of any such order as
promptly as is practicable.

 

(iv) Make available at reasonable times for inspection by one or more
representatives of the Selling Holders, designated in writing by a Majority of
Holders whose Transfer Restricted Securities are included in the Shelf
Registration Statement, and any attorney or accountant retained by such Selling
Holders, all financial and other records, pertinent corporate documents and
properties of the Company as shall be reasonably necessary to enable them to
conduct a reasonable investigation within the meaning of Section 11 of the

 

- 9 -



--------------------------------------------------------------------------------

Securities Act, and cause the Company’s officers, directors, managers and
employees to supply all information reasonably requested by any such
representative or representatives of the Selling Holders, attorney or accountant
in connection therewith; provided, however, that the Company shall have no
obligation to deliver information to any Selling Holder or representative
pursuant to this Section 4(b)(iv) unless such Selling Holder or representative
shall have executed and delivered a confidentiality agreement in a form
acceptable to the Company relating to such information.

 

(v) If requested by any Selling Holder, incorporate as promptly as is
practicable in the Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holder may reasonably request relating to such Selling Holder or the
plan of distribution of the Transfer Restricted Securities.

 

(vi) Furnish to each Selling Holder upon its request, without charge, at least
one copy of the Shelf Registration Statement, as first filed with the
Commission, and of each amendment thereto (and any exhibits thereto as such
Person may request).

 

(vii) Deliver to each Selling Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; subject to any notice
by the Company in accordance with this Section 4(b) of the existence of any fact
or event of the kind described in Section 4(b)(iii)(D), the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the Selling Holders in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.

 

(viii) Before any public offering of Transfer Restricted Securities, cooperate
with the Selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions in the United States as the Selling Holders
may reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that the Company shall not be required (A) to register or qualify as a
foreign corporation or a dealer of securities where it is not now so qualified
or to take any action that would subject it to the service of process in any
jurisdiction where it is not now so subject or (B) to subject itself to general
or unlimited service of process or to taxation in any such jurisdiction if they
are not now so subject.

 

(ix) Cooperate with the Selling Holders to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends (unless required by applicable

 

- 10 -



--------------------------------------------------------------------------------

securities laws); and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders may request at least
two Business Days before any sale of Transfer Restricted Securities.

 

(x) Use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other U.S. governmental agencies or authorities as may be necessary to
enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities.

 

(xi) Subject to Section 4(b)(i) hereof, if any fact or event contemplated by
Section 4(b)(iii)(D) hereof shall exist or have occurred, use its reasonable
best efforts to prepare a supplement or post-effective amendment to the Shelf
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading.

 

(xii) Provide CUSIP numbers for all Transfer Restricted Securities sold pursuant
to the Shelf Registration Statement not later than the effective date of the
Shelf Registration Statement and provide each Selling Holder, in exchange for
such Selling Holder’s certificate for its Transfer Restricted Securities, an
interest in a global certificate on deposit with The Depository Trust Company or
any successor thereto.

 

(xiii) Cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be performed in accordance with the rules and regulations of the
NASD.

 

(xiv) Use its reasonable best efforts to comply with all applicable rules and
regulations of the Commission and all reporting requirements under the rules and
regulations of the Exchange Act.

 

(xv) Cause all Common Stock covered by the Shelf Registration Statement to be
listed or quoted, as the case may be, on each securities exchange or automated
quotation system on which Common Stock is then listed or quoted. For the
avoidance of doubt, the Shelf Registration Statement shall cover a number of
shares of Common Stock equal to the full number of shares of Common Stock into
which the Securities would be convertible assuming the Company does not elect to
deliver cash in lieu of shares of Common Stock upon conversion of the
Securities.

 

(xvi) Provide to each Holder upon written request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system.

 

- 11 -



--------------------------------------------------------------------------------

(xvii) Subject to Section 4(b)(i) hereof, take all other actions reasonably
necessary in order to expedite or facilitate the disposition of Transfer
Restricted Securities.

 

(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice (a “Suspension Notice”) from the Company of the
existence of any fact of the kind described in Section 4(b)(iii)(D) hereof, such
Holder shall forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the Shelf Registration Statement until:

 

(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xi) hereof; or

 

(ii) such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.

 

If so directed by the Company, each Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such Suspension Notice.

 

(d) Each Holder agrees by acquisition of a Security and a Transfer Restricted
Security, that no Holder shall be entitled to sell any Transfer Restricted
Securities pursuant to a Shelf Registration Statement, or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Notice and Questionnaire as required pursuant to Section 2(b) or 2(e), as the
case may be, hereof (including the information required to be included in such
Notice and Questionnaire) and the information set forth in the next sentence.
Each Notice Holder agrees promptly to furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Notice Holder not misleading and any other information
regarding such Notice Holder and the distribution of such Transfer Restricted
Securities as the Company may from time to time reasonably request in writing.
Any sale of any Transfer Restricted Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Holder to its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Holder or its plan of distribution necessary to
make the statements in such Prospectus, in the light of the circumstances under
which they were made, not misleading.

 

- 12 -



--------------------------------------------------------------------------------

(e) Each Holder agrees by acquisition of a Security and a Transfer Restricted
Security that, upon receipt of any Suspension Notice, such Holder shall keep the
existence of a Suspension Period in confidence.

 

5. Registration Expenses.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement shall be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:

 

(i) all registration and filing fees and expenses (including filings made with
the NASD);

 

(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

(iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the
Securities) and the Company’s expenses for messenger and delivery services and
telephone;

 

(iv) all fees and disbursements of counsel to the Company;

 

(v) all application and filing fees in connection with listing (or authorizing
for quotation) of the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and

 

(vi) all fees and disbursements of independent certified public accountants of
the Company.

 

The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

All fees and expenses of the Notice Holders, including fees and expenses of
counsel, shall be borne by the Notice Holders; provided that the Company shall
pay the reasonable fees and expenses of one law firm selected by the Majority of
Holders to represent all Notice Holders.

 

6. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless each Holder, its
directors, officers, and employees and each Person, if any, who controls any
such Holder within the meaning of the Securities Act or the Exchange Act (each,
an “Indemnified Holder”), against any loss, claim, damage, liability or expense,
joint or several, or any action in respect thereof (including, but not limited
to, any loss, claim, damage, liability or action relating to resales of the
Transfer Restricted Securities), to which such Indemnified Holder may become
subject, insofar as any such loss, claim, damage, liability or action arises out
of, or is based upon:

 

- 13 -



--------------------------------------------------------------------------------

(i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement as originally filed or in any
amendment thereof, in any Prospectus or in any amendment or supplement thereto
or (B) any blue sky application or other document or any amendment or supplement
thereto prepared or executed by the Company (or based upon written information
furnished by or on behalf of the Company expressly for use in such blue sky
application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Transfer Restricted Securities under the securities law of any state or other
jurisdiction; or

 

(ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,

 

and agrees to reimburse each Indemnified Holder promptly upon demand for any
legal or other expenses reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of such Holder (or its related Indemnified Holder)
specifically for use therein; provided, further, that the foregoing indemnity
agreement with respect to any Prospectus shall not inure to the benefit of a
Holder, or any person controlling such Holder, who failed to deliver a
Prospectus, as then amended or supplemented (so long as the prospectus and any
amendment or supplement thereto was provided by the Company to the Holder on a
timely basis prior to the sale of Transfer Restricted Securities by such Holder
pursuant to a Shelf Registration Statement to the Asserting Person, in order to
permit proper delivery upon confirmation of such sale), to the Person (the
“Asserting Person”) asserting any losses, claims, damages, liabilities, expenses
or judgments caused by any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, if such material
misstatement or omission or alleged material misstatement or omission was cured
in the Prospectus, as so amended or supplemented. The foregoing indemnity
agreement is in addition to any liability which the Company may otherwise have.

 

(b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers and employees and each Person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. The
indemnity agreement set forth in this Section shall be in addition to any
liabilities which any such Holder may otherwise have. In no event shall any
Holder, its directors, officers, employees or any Person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities

 

- 14 -



--------------------------------------------------------------------------------

pursuant to a Shelf Registration Statement exceeds the sum of (i) the amount
paid by such Holder for such Transfer Restricted Securities plus (ii) the amount
of any damages that such Holder, its directors, officers, employees or any
Person who controls such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

 

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 6 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 6. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Holders shall have the right to employ a single counsel to represent jointly
the Holders and their directors, officers, employees and controlling persons who
may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Holders against the Company under this Section 6
if the Holders seeking indemnification shall have been advised by legal counsel
that there may be one or more legal defenses available to such Holders and their
respective directors, officers, employees and controlling persons that are
different from or additional to those available to the Company, and in that
event, the fees and expenses of such separate counsel shall be paid by the
Company.

 

(d) The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 6(d) hereof, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment

 

- 15 -



--------------------------------------------------------------------------------

in any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(e) If the indemnification provided for in this Section 6 shall for any reason
be unavailable or insufficient to hold harmless an indemnified party under
Section 6(a) or 6(b) in respect of any loss, claim, damage or liability (or
action in respect thereof) referred to therein, each indemnifying party shall,
in lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability (or action in respect thereof):

 

(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and a Holder with respect to the sale by such Holder
on the other hand; or

 

(ii) if the allocation provided by Section (6)(e)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 6(e)(i) but also the relative fault of
the Company on the one hand and the Holders on the other hand in connection with
the statements or omissions or alleged statements or alleged omissions that
resulted in such loss, claim, damage or liability (or action in respect
thereof), as well as any other relevant equitable considerations.

 

The relative benefits received by the Company on the one hand and a Holder on
the other hand with respect to such offering and such sale shall be deemed to be
in the same proportion as the total net proceeds from the offering of the
Securities purchased under the Purchase Agreement (before deducting expenses)
received by the Company, on the one hand, bear to the total proceeds received by
such Holder with respect to its sale of Transfer Restricted Securities on the
other hand. The relative fault of the parties shall be determined by reference
to whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holders on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agree that it would not be just and equitable if the amount of
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this
Section 6(e).

 

The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim.

 

- 16 -



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Transfer Restricted Securities purchased by it were resold exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.

 

(f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the directors, officers, employees or controlling Persons
referred to in this Section 6, and shall survive the sale by a Holder.

 

7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding and during any period in
which the Company (i) is not subject to Section 13 or 15(d) of the Exchange Act,
to make available, upon request of any Holder, to such Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities designated by
such Holder or beneficial owner, the information required by Rule 144A(d)(4)
under the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15(d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

 

8. No Participation in Underwritten Registrations. No Holder may participate in
any Underwritten Registration hereunder without the prior consent of the
Company.

 

9. Miscellaneous.

 

(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Investors or the other Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely, and that, in the event of any such failure,
the Investors or any other Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

(b) Actions Affecting Transfer Restricted Securities. The Company shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect, in any material respect, the
ability of the Holders to include such Transfer Restricted Securities in a
registration undertaken pursuant to this Agreement.

 

(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with

 

- 17 -



--------------------------------------------------------------------------------

respect to its Common Stock or the Securities that is inconsistent with the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. In addition, the Company shall not grant to any of its
securityholders (other than the Holders in such capacity) the right to include
any of its securities in the Shelf Registration Statement provided for in this
Agreement other than the Transfer Restricted Securities.

 

(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter which relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Shelf Registration Statement and does not directly or indirectly adversely
affect the rights of other Holders in any material respect may be given by the
Selling Holders holding more than 50% of the Transfer Restricted Securities
outstanding that are held by the Selling Holders.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), telex, facsimile
transmission or air courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the Company or
the transfer agent of the Common Stock, as the case maybe; and

 

(ii) if to the Company, initially at its address set forth in the Purchase
Agreement,

 

With a copy to:

 

BearingPoint, Inc.

1676 International Drive

McLean, VA 22102

Facsimile: (703) 747-3917

Attention: Chief Financial Officer

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt acknowledged, if transmitted by facsimile; and on
the next Business Day, if timely delivered to an air courier guaranteeing
overnight delivery.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders. The

 

- 18 -



--------------------------------------------------------------------------------

Company hereby agrees to extend the benefit of this Agreement to any Holder and
any such Holder may specifically enforce the provisions of this Agreement as if
an original party hereto.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts (including by telecopier),
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

(h) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Company or its
Affiliates (other than subsequent Holders if such subsequent Holders are deemed
to be Affiliates solely by reason of their holding of such Securities) shall not
be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof

 

(j) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to any
conflict of law provisions thereof other than New York General Obligations Laws
Sections 5-1401 and 5-1402.

 

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being intended that all of the rights
and privileges of the parties shall be enforceable to the fullest extent
permitted by law.

 

(1) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

[remainder of page intentionally left blank; signature page follows]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BEARINGPOINT, INC. By:  

/s/ Harry L. You

--------------------------------------------------------------------------------

Name:   Harry L. You Title:   Chief Executive Officer

FRIEDMAN FLEISCHER & LOWE

CAPITAL PARTNERS II, L.P.

By:  

Friedman Fleischer & Lowe GP II, L.P., its general partner

By:  

Friedman Fleischer & Lowe GP II, LLC, its general partner

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     FFL PARALLEL FUND II, L.P. By:  

Friedman Fleischer & Lowe GP II, L.P., its general partner

By:  

Friedman Fleischer & Lowe GP II, LLC, its general partner

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     FFL EXECUTIVE PARTNERS II, L.P. By:  

Friedman Fleischer & Lowe GP II, L.P., its general partner

By:  

Friedman Fleischer & Lowe GP II, LLC, its general partner

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

FRIEDMAN FLEISCHER & LOWE

CAPITAL PARTNERS II, L.P.

By:  

Friedman Fleischer & Lowe GP II, L.P., its general partner

By:  

Friedman Fleischer & Lowe GP II, LLC, its general partner

By:  

/s/ Spencer Fleischer

--------------------------------------------------------------------------------

Name:   Spencer Fleischer Title:   Vice Chairman FFL PARALLEL FUND II, L.P. By:
 

Friedman Fleischer & Lowe GP II, L.P., its general partner

By:  

Friedman Fleischer & Lowe GP II, LLC, its general partner

By:  

/s/ Spencer Fleischer

--------------------------------------------------------------------------------

Name:   Spencer Fleischer Title:   Vice Chairman FFL EXECUTIVE PARTNERS II, L.P.
By:  

Friedman Fleischer & Lowe GP II, L.P., its general partner

By:  

Friedman Fleischer & Lowe GP II, LLC, its general partner

By:  

/s/ Spencer Fleischer

--------------------------------------------------------------------------------

Name:   Spencer Fleischer Title:   Vice Chairman



--------------------------------------------------------------------------------

Annex A

 

BEARINGPOINT, INC.

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial holder of shares of common stock, par value $.01 per
share, of BearingPoint, Inc. (“BearingPoint” or “Registrant”) understands that
the Registrant has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Shelf Registration
Statement”) pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), for the registration and resale of the Transfer Restricted Securities in
accordance with the terms of the Registration Rights Agreement, dated as of
July 15, 2005 (the “Registration Rights Agreement”), between BearingPoint and
the entities named as “Investors” therein. A copy of the Registration Rights
Agreement is available from BearingPoint upon request at the address set forth
below. Each capitalized term not otherwise defined herein shall have the meaning
ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Transfer Restricted Securities is entitled to the
benefits of the Registration Rights Agreement. Holders of Transfer Restricted
Securities will be required to deliver certain information to be used in
connection with the Shelf Registration Statement. In order to sell or otherwise
dispose of any Transfer Restricted Securities pursuant to the Shelf Registration
Statement, a beneficial owner of Transfer Restricted Securities generally will
be required to be named as a selling securityholder in the related prospectus,
deliver a prospectus to purchasers of Transfer Restricted Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions, as
described below). Beneficial owners are encouraged to complete and deliver this
Notice and Questionnaire prior to the effectiveness of the Shelf Registration
Statement so that such beneficial owners may be named as selling securityholders
in the related prospectus at the time of effectiveness. Any beneficial owner of
Transfer Restricted Securities wishing to include its Transfer Restricted
Securities must deliver to BearingPoint at the address set forth herein a
properly completed and signed Notice and Questionnaire. BearingPoint has agreed
to pay liquidated damages pursuant to the Registration Rights Agreement under
certain circumstances as set forth therein.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Transfer Restricted Securities are advised to
consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Shelf Registration
Statement and the related prospectus.



--------------------------------------------------------------------------------

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Transfer
Restricted Securities hereby gives notice to BearingPoint of its intention to
sell or otherwise dispose of Transfer Restricted Securities beneficially owned
by it and listed below in Item 3 (unless otherwise specified under Item 3)
pursuant to the Shelf Registration Statement. The undersigned, by signing and
returning this Notice and Questionnaire, understands that it will be bound by
the terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement.

 

The undersigned hereby provides the following information to BearingPoint and
represents and warrants that such information is accurate and complete:



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

1.    

(a)    

   Full legal name of Selling Securityholder:      (b)    Full legal name of the
broker-dealer or other third party through which Transfer Restricted Securities
listed in Item 3 below are held:          

 

--------------------------------------------------------------------------------

     (c)    Full legal name of DTC Participant (if applicable and if not the
same as (b) above) through which Transfer Restricted Securities listed in Item 3
below are held:          

 

--------------------------------------------------------------------------------

2.     Address for notices to Selling Securityholder:          

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

          Telephone:   

 

--------------------------------------------------------------------------------

          Fax:   

 

--------------------------------------------------------------------------------

          Contact Person:   

 

--------------------------------------------------------------------------------

3.     Beneficial ownership of Transfer Restricted Securities:      (a)    Type
and number of shares of Transfer Restricted Securities beneficially owned:     
    

 

--------------------------------------------------------------------------------

     (b)    CUSIP No(s). of such Transfer Restricted Securities beneficially
owned:          

 

--------------------------------------------------------------------------------

4.     Beneficial ownership of other securities of BearingPoint owned by the
Selling Securityholder:      Except as set forth below in this Item 4, the
undersigned is not the beneficial or registered owner of any securities of
BearingPoint other than the Transfer Restricted Securities listed above in Item
3.

 

A-3



--------------------------------------------------------------------------------

    (a)    Type and amount of other securities beneficially owned by the Selling
Securityholder:         

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

    (b)    CUSIP No(s). of such other securities beneficially owned:         

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

5.    Relationship with BearingPoint:     Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (5% or more) has held any position or office or has had any other
material relationship with BearingPoint (or its predecessors or affiliates)
during the past three years. State any exceptions here:    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

6.    Nature of the Selling Securityholder:     (a)    Is the Selling
Securityholder a reporting company under the Exchange Act, a majority owned
subsidiary of a reporting company under the Exchange Act, or a registered
investment company under the Investment Company Act, and if so, please state
which one.         

 

--------------------------------------------------------------------------------

         If the entity is a majority owned subsidiary of a reporting company,
identify the majority stockholder that is a reporting company.         

 

--------------------------------------------------------------------------------

         If the entity is not any of the above, identify the natural person or
persons having voting and investment control over securities of BearingPoint
that the entity owns.         

 

--------------------------------------------------------------------------------

    (b)    Is the Selling Securityholder a registered broker-dealer?         
¨  Yes*    No  ¨

 

A-4



--------------------------------------------------------------------------------

        State whether the Selling Securityholder received the Transfer
Restricted Securities as compensation for underwriting activities and, if so,
provide a brief description of the transaction(s) involved.        

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

        State whether the Selling Securityholder is an affiliate of a
broker-dealer and if so, list the name(s) of the broker-dealer affiliate(s).    
    ¨  Yes*    No  ¨        

 

--------------------------------------------------------------------------------

*       If the answer is “Yes” to either question above, you must answer both
the following questions:

        Were the Transfer Restricted Securities purchased in the ordinary course
of business?         ¨  Yes*    No  ¨         At the time of the purchase of the
Transfer Restricted Securities, did the Selling Securityholder have any
agreements or understandings, directly or indirectly, with any person to
distribute the Transfer Restricted Securities.         ¨  Yes*    No  ¨        

**     If the answer is “Yes,” please describe such agreements or
understandings:

7.

  Plan of Distribution:     Except as set forth below, the undersigned
(including its donees or pledgees) intends to distribute the Transfer Restricted
Securities listed above in Item 3 pursuant to the Shelf Registration Statement
only as follows (if at all): Such Transfer Restricted Securities may be sold
from time to time directly by the undersigned or, alternatively, through
underwriters, broker-dealers or agents. If the Transfer Restricted Securities
are sold through underwriters or broker-dealers, the Selling Securityholder will
be responsible for underwriting discounts or commissions or agent’s commissions.
Such Transfer Restricted Securities may be sold in one or more transactions at
fixed prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale, or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Transfer
Restricted Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market. The Selling
Securityholder may pledge or grant a

 

A-5



--------------------------------------------------------------------------------

          security interest in some or all of the Transfer Restricted Securities
owned by it and, if it defaults in the performance of its secured obligations,
the pledgees or secured parties may offer and sell the Transfer Restricted
Securities from time to time pursuant to the prospectus. The Selling
Securityholder also may transfer and donate Transfer Restricted Securities in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling securityholder for purposes of the
prospectus.           State any exceptions here:   

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

          Note: In no event will such method(s) of distribution take the form of
an underwritten offering of the Transfer Restricted Securities without the prior
agreement of BearingPoint.

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations) and the provisions of the Securities Act relating to prospectus
delivery, in connection with any offering of Transfer Restricted Securities
pursuant to the Shelf Registration Statement. The undersigned agrees that
neither it nor any person acting on its behalf will engage in any transaction in
violation of such provisions.

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.

 

Pursuant to the Registration Rights Agreement, BearingPoint has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify
BearingPoint of any inaccuracies or changes in the information provided herein
that may occur subsequent to the date hereof at any time while the Shelf
Registration Statement remains effective. All notices hereunder and pursuant to
the Registration Rights Agreement shall be made in writing at the address set
forth below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 above and the inclusion of
such information in the Shelf Registration Statement and the related prospectus.
The undersigned understands that such information will be relied upon by
BearingPoint in connection with the preparation of amendment or the Shelf
Registration Statement and the related prospectus.

 

By signing below, the undersigned agrees that if BearingPoint notifies the
undersigned that the Shelf Registration Statement is not available, the
undersigned will suspend use of the prospectus until receipt of notice from
BearingPoint that the prospectus is again available.

 

This Agreement shall be governed in all respects by the laws of the State of New
York.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:

 

Beneficial Owner By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND

QUESTIONNAIRE TO BEARINGPOINT, INC. AT:

 

BearingPoint, Inc.

1676 International Drive

McLean, Virginia 22102

Attn: Deputy General Counsel—Corporate and Securities

 

A-7